DETAILED ACTION
This is a response to the Amendment to Application # 17/314,947 filed on October 24, 2022 in which claims 1 and 19 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-8,10-13, and 15-27 are pending, which are rejected under 35 U.S.C. § 103.
	
Claim Interpretation
Claims 1, 15, and 16 include the statement that “the interactive graphical element is configured to permit said user to purchase said product” (emphasis added), which appears to be statement of the intended use of the interactive features. “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009). 

Claims 1, 8, 10, 15, and 16 recite various algorithms. These recitations are not being interpreted to invoke 35 U.S.C. § 112(f) as the term “algorithm” is not explicitly recognized as a generic placeholder in MPEP § 2181(I)(A). However, should Applicant wish for these claims to be interpreted under 35 U.S.C. § 112(f), the examiner recommends amending these recitations to “means for” in order to clarify this intention. 

Claim 12 recites “wherein said data in said digital map comprises a stock keeping unit, universal product code, description, price, catalog geometric coordinates, and hyperlinks associated with said item.” The “stock keeping unit, universal product code, description, price, catalog geometric coordinates, and hyperlinks associated with said item” appear be intended for human perception (e.g., intended to be displayed to a user). Therefore, the particular informational content of the data is non-functional descriptive material (NFDM).1  The Manual of Patent Examining Procedure (MPEP) guides that “[e]vidence against a functional relationship” may exist, for example, “where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product.”  MPEP § 2111.05 (I.)(B.) (9th Revision 07.2015, revised June 2020). Therefore, the NFDM is not accorded any patentable weight.

Claim 23 recites “augmenting” the electronic version of said first list. “Augmenting” is generally understood to mean to make something greater or to increase it. While the definition of “making something greater” would be indefinite for being relative terminology because “greater” includes both quantity and quality in scope, this is narrower than the broader definition to “increase” something. In order to comply with the broadest reasonable interpretation requirement (MPEP § 2111), the term shall be interpreted as “increasing” the data in the catalog. However, if this is not the intended interpretation, the examiner recommends amending the claim language to better describe the claimed invention. 

Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  each of these claims refers to performing an action “based at least in part on said processing in (b) and said associating in (c).” However, neither of these limitations use such letter nomenclature for the processing or associating steps. Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Kozhaya et al., US Publication 2020/0372396 (hereinafter Kozhaya) in view of Chechuy, US Publication 2014/0108206 (hereinafter Chechuy), as cited on the Notice of References Cited dated July 21, 2021.

Regarding claim 15, Kozhaya discloses one or more non-transitory computer-readable storage media storing instructions that are operable, when executed by one or more computers, to cause the one or more computers to perform operations comprising “obtaining (i) an electronic version of a first list comprising one or more images or product codes and (ii) a second list comprising a description of each of a plurality of products” (Kozhaya ¶¶ 24, 40-42 and Fig. 2) by obtaining a series of assets, including assets 202 and 208 (i.e., a first and second list, Kozhaya ¶ 40 and Fig. 2) and giving examples of the assets include image data (i.e., one or more images, Kozhaya ¶ 24), model numbers (i.e., product codes, Kozhaya ¶ 42), and descriptions of the products such as descriptions of the RAM chip, keyboard, and computer color (Kozhaya ¶ 42). Additionally, Kozhaya discloses “processing said electronic version of said first list with a feature extraction algorithm to identify one or more items in said electronic version of said first list, wherein said feature extraction algorithm identifies one or more features in each of said one or more items in said electronic version of said first list” (Kozhaya ¶ 42) by extracting the feature of a model number of a computer memory chip, which is identified as a semantic feature of the asset. Further, Kozhaya discloses “associating an item of said one or more items in said electronic version of said first list with a product description of a product of said plurality of products in said second list using a matching algorithm, wherein said matching algorithm scans said one or more features in each of said one or more items in said electronic version of said first list identified in (b) and matches each of said one or more items with a product description of a product of said plurality of products in said second list based at least in part on said one or more features” (Kozhaya ¶¶ 42-44) by clustering (i.e., associating) asset 210, containing a product description in the form of a location of a RAM slot and the model number for the necessary RAM chip based on the extracted semantic features. Finally, Kozhaya discloses “based at least in part on said processing in (b) and said associating in (c), generating said digital map of said first list, wherein said digital map comprises a description about said item in said electronic version of said first list” (Kozhaya ¶ 49) by combining the clustered elements into optimal content 216.
While, Kozhaya uses the optimal content (i.e., the digital map) to generate a document for the users (Kozhaya ¶ 49), it does not appear to explicitly disclose “using said digital map, generating an interactive graphical element associated with said item in said electronic version of said first list, wherein said interactive graphical element is configured to permit a user to purchase said product associated with said item.”
However, Chechuy discloses a method for producing a digitized catalog using a digital map, comprising obtaining a combing data to generate a digital amp wherein the method performs the steps of “using said digital map, generating an interactive graphical element associated with said item in said electronic version of said first list, wherein said interactive graphical element is configured to permit a user to purchase said product associated with said item” (Chechuy ¶¶ 46, 48) by using the clustered data to create a product page for the cluster and disclosing that the user may interaction with the page to purchase the product.
Kozhaya and Chechuy are analogous art because they are from the “same field of endeavor,” namely that of customized document creation. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kozhaya and Chechuy before him or her to modify the customized document of Kozhaya to include the creation of an interactive web page to purchase the product. of Chechuy.
The motivation for doing so would have been that a person of ordinary skill in the art would have recognized that this inclusion would make the resultant document, such as the example computer RAM installation guide, would result in a better user guide further including information necessary to allow the user to buy the parts necessary for upgrading his or her RAM.

Regarding claim 16, it merely recites a system for using the medium of claim 15. The system comprises computer hardware and software modules for performing the various functions. The combination of Kozhaya and Chechuy comprises computer hardware (Kozhaya ¶ 15) and software modules for performing the same functions. Thus, claim 16 is rejected using the same rationale set forth in the above rejection for claim 15.

Regarding claim 17, the combination of Kozhaya and Chechuy discloses the limitations contained in parent claim 16 for the reasons discussed above. In addition, the combination of Kozhaya and Chechuy discloses “wherein said interactive graphical element comprises a hyperlink to a sales webpage for said product” (Chechuy ¶ 39) by disclosing that the product page contains links (i.e., hyperlinks) to the various clustered items.

Claims 1, 2, 4, 6-8, 10, 11, and 20-27 are rejected under 35 U.S.C. § 103 as being unpatentable over Kozhaya et al., US Publication 2020/0372396 (hereinafter Kozhaya) in view of Chechuy, US Publication 2014/0108206 (hereinafter Chechuy), as cited on the Notice of References Cited dated July 21, 2021, and in further view of Luo et al., US Publication 2019/0147372 (hereinafter Luo).

Regarding claim 1, Kozhaya discloses a method … comprising “(a) obtaining (i) an electronic version of a first list comprising one or more images or product codes and (ii) a second list comprising a description of each of a plurality of products” (Kozhaya ¶¶ 24, 40-42 and Fig. 2) by obtaining a series of assets, including assets 202 and 208 (i.e., a first and second list, Kozhaya ¶ 40 and Fig. 2) and giving examples of the assets include image data (i.e., one or more images, Kozhaya ¶ 24), model numbers (i.e., product codes, Kozhaya ¶ 42), and descriptions of the products such as descriptions of the RAM chip, keyboard, and computer color (Kozhaya ¶ 42). Additionally, Kozhaya discloses “(b) processing said electronic version of said first list with a feature extraction algorithm to identify one or more items in said electronic version of said first list, wherein said feature extraction algorithm identifies one or more features in each of said one or more items in said electronic version of said first list” (Kozhaya ¶ 42) by extracting the feature of a model number of a computer memory chip, which is identified as a semantic feature of the asset. Further, Kozhaya discloses “(c) associating an item of said one or more items in said electronic version of said first list with a product description of a product of said plurality of products in said second list using a matching algorithm, wherein said matching algorithm scans said one or more features in each of said one or more items in said electronic version of said first list identified in (b) and matches each of said one or more items with a product description of a product of said plurality of products in said second list based at least in part on said one or more features” (Kozhaya ¶¶ 42-44) by clustering (i.e., associating) asset 210, containing a product description in the form of a location of a RAM slot and the model number for the necessary RAM chip based on the extracted semantic features. Finally, Kozhaya discloses “(d) based at least in part on said processing in (b) and said associating in (c), generating said digital map of said first list, wherein said digital map comprises a description about said item in said electronic version of said first list” (Kozhaya ¶ 49) by combining the clustered elements into optimal content 216.
While, Kozhaya uses the optimal content (i.e., the digital map) to generate a document for the users (Kozhaya ¶ 49), it does not appear to explicitly disclose “wherein said feature extraction algorithm is a machine learning algorithm trained using a set of training images, wherein, for a product of said plurality of products, said set of training images comprises a plurality of images from a plurality of angles” or “(e) using said digital map, generating an interactive graphical element associated with said item in said electronic version of said first list, wherein said interactive graphical element is configured to permit a user to purchase said product associated with said item.”
However, Chechuy discloses a method for producing a digitized catalog using a digital map, comprising obtaining a combing data to generate a digital amp wherein the method performs the steps of “(e) using said digital map, generating an interactive graphical element associated with said item in said electronic version of said first list, wherein said interactive graphical element is configured to permit a user to purchase said product associated with said item” (Chechuy ¶¶ 46, 48) by using the clustered data to create a product page for the cluster and disclosing that the user may interaction with the page to purchase the product.
Kozhaya and Chechuy are analogous art because they are from the “same field of endeavor,” namely that of customized document creation. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kozhaya and Chechuy before him or her to modify the customized document of Kozhaya to include the creation of an interactive web page to purchase the product. of Chechuy.
The motivation for doing so would have been that a person of ordinary skill in the art would have recognized that this inclusion would make the resultant document, such as the example computer RAM installation guide, would result in a better user guide further including information necessary to allow the user to buy the parts necessary for upgrading his or her RAM.

The combination of Kozhaya and Chechuy does not appear to explicitly disclose “wherein said feature extraction algorithm is a machine learning algorithm trained using a set of training images, wherein, for a product of said plurality of products, said set of training images comprises a plurality of images from a plurality of angles.”
However, Luo discloses that it is well-known in the art of machine learning to use a feature extraction algorithm “wherein said feature extraction algorithm is a machine learning algorithm trained using a set of training images, wherein, for a product of said plurality of products, said set of training images comprises a plurality of images from a plurality of angles” (Luo ¶ 32) by disclosing that the machine learning model is trained using a plurality of training objects at various angles and distances.
Kozhaya, Chechuy, and Luo are analogous art because they are from the “same field of endeavor,” namely that of machine learning methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kozhaya, Chechuy, and Luo before him or her to modify the machine learning of Kozhaya and Chechuy to include the use of multiple angles of images of each of multiple objects of Luo.
The motivation for doing so would have been that such a training method produces improved performance and effectiveness. (Luo ¶ 59). 

Regarding claim 2, the combination of Kozhaya, Chechuy, and Luo discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Kozhaya, Chechuy, and Luo discloses “wherein said interactive graphical element comprises a hyperlink to a sales webpage for said product” (Chechuy ¶ 39) by disclosing that the product page contains links (i.e., hyperlinks) to the various clustered items.

Regarding claim 4, the combination of Kozhaya, Chechuy, and Luo discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Kozhaya, Chechuy, and Luo discloses “wherein (b) comprises processing said one or more product codes associated with said one or more items that appear in said electronic version of said first list.” (Kozhaya ¶ 42, see also Chechuy ¶¶ 15, 17).

Regarding claim 6, the combination of Kozhaya, Chechuy, and Luo discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Kozhaya, Chechuy, and Luo discloses “wherein (b) comprises processing said one or more images of said one or more items that appear in said electronic version of said first list.” (Kozhaya ¶ 108, see also Chechuy ¶ 24).

Regarding claim 7, the combination of Kozhaya, Chechuy, and Luo discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Kozhaya, Chechuy, and Luo discloses “wherein (b) comprises processing said description of each of said one or more items that appear in said electronic version of said first list.” (Kozhaya ¶ 40, see also Chechuy ¶ 24).

Regarding claim 8, the combination of Kozhaya, Chechuy, and Luo discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Kozhaya, Chechuy, and Luo discloses “wherein said algorithm is a machine learning algorithm.” (Kozhaya ¶ 38, see also Chechuy ¶ 37).

Regarding claim 10, the combination of Kozhaya, Chechuy, and Luo discloses the limitations contained in parent claim 8 for the reasons discussed above. In addition, the combination of Kozhaya, Chechuy, and Luo discloses “wherein said machine learning algorithm has been trained on a labeled set of images of products” (Kozhaya ¶¶ 108, 120) by indicating that the CNN was trained on images and giving an example of those images including product images.

Regarding claim 11, the combination of Kozhaya, Chechuy, and Luo discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Kozhaya, Chechuy, and Luo discloses “further comprising generating an interactive visualization of said digital map, wherein said interactive visualization is configured to be edited by a user.” (Chechuy ¶ 62).

Regarding claim 20, the combination of Kozhaya, Chechuy, and Luo discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Kozhaya, Chechuy, and Luo discloses “wherein said machine learning algorithm is a classifier that classifies images within said catalog as depicting particular products” (Kozhaya ¶¶ 108, 120) by indicating that the CNN was trained on images and giving an example of those images including product images.

Regarding claim 21, the combination of Kozhaya, Chechuy, and Luo discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Kozhaya, Chechuy, and Luo discloses “wherein the electronic version of the first list does not include any hotspots or links” (Kozhaya ¶ 40) by providing no indication that hotspots or links are provided within the first asset.

Regarding claim 22, the combination of Kozhaya, Chechuy, and Luo discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Kozhaya, Chechuy, and Luo discloses “wherein (c) is performed using a matching algorithm.” (Kozhaya ¶ 49, see also Chechuy ¶ 28).

Regarding claim 23, the combination of Kozhaya, Chechuy, and Luo discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Kozhaya, Chechuy, and Luo discloses “(f) providing said description about said item from said digital map to said user in a geometrical frame” (Chechuy ¶ 45) by providing a web page with the item, which is necessarily in a geometrical frame. Further, the combination of Kozhaya, Chechuy, and Luo discloses that this is “responsive to an interaction from said user with said interactive graphical element.” (Chechuy ¶ 48). Finally, the combination of Kozhaya, Chechuy, and Luo discloses “(g) augmenting said electronic version of said first list with said interactive graphical element to produce said digitized catalog.” (Chechuy ¶ 76).

Regarding claim 24, the combination of Kozhaya, Chechuy, and Luo discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Kozhaya, Chechuy, and Luo discloses “wherein said matching algorithm scans said one or more features in each of said one or more items in said electronic version of said first list for one or more partial or complete matches to a product description of a product of said plurality of products in said second list” (Kozhaya ¶ 49) by matching the first vector (i.e., the extracted features from the first asset) and the third vector, which was previously shown to be a product description.

Regarding claim 25, the combination of Kozhaya, Chechuy, and Luo discloses the limitations contained in parent claim 24 for the reasons discussed above. In addition, the combination of Kozhaya, Chechuy, and Luo discloses “wherein a match is identified if a threshold number or proportion of said one or more features in each of said one or more items in said electronic version of said first list matches a product description of a product of said plurality of products in said second list” (Kozhaya ¶¶ 44-49) by giving an example of clustering vectors where each vector having a matching tuple for “Computer X.”

Regarding claim 26, the combination of Kozhaya, Chechuy, and Luo discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Kozhaya, Chechuy, and Luo discloses “wherein (b) comprises identifying said one or more items in said electronic version of said first list as a product by outputting a unique product identifier” (Kozhaya ¶¶ 40, 97) by indicating that a DNN is used to perform the semantic feature extraction and the DNN used to output these assets to a series of nodes, while having previously indicated that the assets may include a model number (i.e., a unique product identifier). 

Regarding claim 27, the combination of Kozhaya, Chechuy, and Luo discloses the limitations contained in parent claim 26 for the reasons discussed above. In addition, the combination of Kozhaya, Chechuy, and Luo discloses “wherein (c) comprises matching each of said one or more items in said electronic version of said first list to a product description of a product of said plurality of products in said second list by performing a query of said second list for said unique product identifier”(Kozhaya ¶ 49) by looking in each vector to find a match for the computer model in order to match the vectors. 

Claims 3, 5, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Kozhaya in view of Chechuy and Luo, as applied to claims 1 and 4 above, in further view of Wirtz et al., US Patent 7,315,830 (hereinafter Wirtz), as cited on the Notice of References Cited dated July 12, 2012.

Regarding claim 3, the combination of Kozhaya, Chechuy, and Luo discloses the limitations contained in parent claims 1 for the reasons discussed above. In addition, the combination of Kozhaya, Chechuy, and Luo does not appear to explicitly disclose “wherein said interactive graphical element is an embedded hotspot.” 
However, Wirtz discloses an electronic catalog system “wherein said interactive graphical element is an embedded hotspot” (Wirtz col. 2, ll. 47-56) by disclosing that it is well-known to include embedded hotspots in graphical catalog images. 
Kozhaya, Chechuy, Luo, and Wirtz are analogous art because they are from the “same field of endeavor,” namely that of electronic catalogs. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kozhaya, Chechuy, Luo, and Wirtz before him or her to modify the interactive graphical element of Kozhaya, Chechuy, and Luo to include the embedded hotspot of Wirtz.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). The combination of Kozhaya, Chechuy, and Luo differs from the claimed invention by including a hyperlink in the electronic catalog in place of the embedded hotspot. Further, Wirtz teaches that using embedded hotspots in electronic catalog pages was well known in the art. One of ordinary skill in the art could have predictably substituted the embedded hotspot of Wirtz for the hyperlink of Kozhaya, Chechuy, and Luo because both are well-known in the art and easy to implement.

Regarding claim 5, the combination of Kozhaya, Chechuy, and Luo discloses the limitations contained in parent claim 4 for the reasons discussed above. In addition, the combination of Kozhaya, Chechuy, and Luo does not appear to explicitly disclose “wherein said one or more product codes comprise stock-keeping units.”
However, Wirtz that it is well-known in electronic catalog systems to include one or more product codes, “wherein said one or more product codes comprise stock-keeping units.” (Wirtz col. 20, l. 40-col. 21, l. 2).
Kozhaya, Chechuy, Luo, and Wirtz are analogous art because they are from the “same field of endeavor,” namely that of electronic catalogs. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kozhaya, Chechuy, Luo, and Wirtz before him or her to modify the product identifiers of Kozhaya, Chechuy, and Luo to include the SKUs of Wirtz.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Kozhaya, Chechuy, and Luo teaches the “base device” for cataloging products including a series of product identifiers. Further, Wirtz teaches the “known technique” of using SKUs as product identifiers that is applicable to the base device of Kozhaya, Chechuy, and Luo. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the inclusion of SKUs would have merely required the addition of a field to the database of Kozhaya, Chechuy, and Luo for the SKUs.

Regarding claim 12, the combination of Kozhaya, Chechuy, and Luo discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Kozhaya, Chechuy, and Luo discloses “wherein said data in said digital map comprises a … universal product code (Chechuy ¶ 17), description (Chechuy ¶ 24), price (Chechuy ¶ 24).”
The combination of Kozhaya, Chechuy, and Luo does not appear to explicitly disclose the presence of a stock keeping unit, catalog geometric coordinates, or hyperlinks associated with said item and, therefore, does not appear to explicitly disclose “wherein said data in said digital map comprises a stock keeping unit, universal product code, description, price, catalog geometric coordinates, and hyperlinks associated with said item.”
However, Wirtz that it is well-known in electronic catalog systems to include a plurality of identification codes including stock keeping units, catalog geometric coordinates, and hyperlinks associated with said item, (Wirtz col. 20, l. 40-col. 21, l. 2). A person of ordinary skill in the art prior to the effective filing data of the present invention would have recognized that when Wirtz was combined with Kozhaya, Chechuy, and Luo, the digital map data would include the elements from Kozhaya, Chechuy, Luo, and Wirtz. Therefore, the combination of Kozhaya, Chechuy, Luo, and Wirtz at least teaches and/or suggests the claimed limitation “wherein said data in said digital map comprises a stock keeping unit, universal product code, description, price, catalog geometric coordinates, and hyperlinks associated with said item,” rendering it obvious. 
Kozhaya, Chechuy, Luo, and Wirtz are analogous art because they are from the “same field of endeavor,” namely that of electronic catalogs. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kozhaya, Chechuy, Luo, and Wirtz before him or her to modify the digital map of Kozhaya, Chechuy, and Luo to include the SKUs, coordinates, and hyperlinks of Wirtz.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). the combination of Kozhaya, Chechuy, and Luo teaches the “base device” for cataloging products. Further, Wirtz teaches the “known technique” of using SKUs, coordinates, and hyperlinks in a catalog that is applicable to the base device of Kozhaya, Chechuy, and Luo. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the inclusion of SKUs would have merely required the addition of a field to the database of Kozhaya, Chechuy, and Luo for these additionally claimed elements.

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Kozhaya in view of Chechuy and Luo, as applied to claim 1 above, in further view of Young et al., US Publication 2013/0173402 (hereinafter Young), as cited on the Notice of References Cited dated July 12, 2021.

Regarding claim 13, the combination of Kozhaya, Chechuy, and Luo discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Kozhaya, Chechuy, and Luo does not appear to explicitly disclose “using said digital map to generate an electronic commerce website comprising shopping cart functionality and payment integration.”
However, Young discloses an electronic commerce system including the step of “using said digital map to generate an electronic commerce website comprising shopping cart functionality and payment integration” (Young ¶ 184) by generating a GUI with an integrated cart and payment system. 
Kozhaya, Chechuy, Luo, and Young are analogous art because they are from the “same field of endeavor,” namely that of electronic catalogs. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kozhaya, Chechuy, Luo, and Young before him or her to modify the shopping system of Kozhaya, Chechuy, and Luo to include the integrated cart and payment system of Young.
The motivation for doing so would have been to increase the usability of the shopping system by reducing the difficulty for the user to actually purchase and pay for the desired items.  

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Kozhaya in view of Chechuy, as applied to claim 16 above, in further view of Wirtz et al., US Patent 7,315,830 (hereinafter Wirtz), as cited on the Notice of References Cited dated July 12, 2012.

Regarding claim 18, the combination of Kozhaya and Chechuy discloses the limitations contained in parent claim 16 for the reasons discussed above. In addition, the combination of Kozhaya and Chechuy does not appear to explicitly disclose “wherein said interactive graphical element is an embedded hotspot.” 
However, Wirtz discloses an electronic catalog system “wherein said interactive graphical element is an embedded hotspot” (Wirtz col. 2, ll. 47-56) by disclosing that it is well-known to include embedded hotspots in graphical catalog images. 
Kozhaya, Chechuy, and Wirtz are analogous art because they are from the “same field of endeavor,” namely that of electronic catalogs. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kozhaya, Chechuy, and Wirtz before him or her to modify the interactive graphical element of Kozhaya and Chechuy to include the embedded hotspot of Wirtz.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). The combination of Kozhaya and Chechuy differs from the claimed invention by including a hyperlink in the electronic catalog in place of the embedded hotspot. Further, Wirtz teaches that using embedded hotspots in electronic catalog pages was well known in the art. One of ordinary skill in the art could have predictably substituted the embedded hotspot of Wirtz for the hyperlink of Kozhaya and Chechuy because both are well-known in the art and easy to implement.

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Kozhaya in view of Chechuy and Luo, as applied to claim 1 above, in further view of Copeland et al., US Publication 2017/0221114 (hereinafter Copeland), as cited on the Notice of References Cited dated October 20, 2021.

Regarding claim 19, the combination of Kozhaya, Chechuy, and Luo discloses the limitations contained in parent claim 1 for the reasons discussed above. Although the document of the combination of Kozhaya, Chechuy, and Luo must use some form of layout information, it does not appear to explicitly disclose “wherein said digital map comprises geometric coordinates within said electronic version of said first list, wherein said geometric coordinates define how images and text are arranged on one or more pages of said electronic version of said first list.”
However, Copeland and online catalog system “wherein said digital map comprises geometric coordinates within said electronic version of said first list, wherein said geometric coordinates define how images and text are arranged on one or more pages of said electronic version of said first list” (Copeland ¶ 167 and Fig. 12) by disclosing the use of X and Y coordinates (i.e., geometric coordinates) of the items and giving an example of the coordinates being used to arrange the elements. Additionally, Copeland indicates that the content may include images and text. (Copeland ¶ 109).
Kozhaya, Chechuy, Luo, and Copeland are analogous art because they are from the “same field of endeavor,” namely that of electronic catalogs.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kozhaya, Chechuy, Luo, and Copeland before him or her to modify the catalog display of Kozhaya, Chechuy, and Luo to include the geometric coordinates of Copeland.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Kozhaya, Chechuy, and Luo teaches the “base device” for digitizing catalogs. Further, Copeland teaches the “known technique” for using geometric coordinates to layout the data that is applicable to the base device of Kozhaya, Chechuy, and Luo. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because coordinate based layout methods are well-known and understood in the art.

Response to Arguments
Applicant’s arguments filed October 24, 2022, with respect to the objections to the specification and drawings (Remarks 10) have been fully considered and are persuasive. The objections of the specification and drawings have been withdrawn. 

Applicant’s arguments filed October 24, 2022, with respect to the rejections of claims 1-8,10-13, and 19-27 under 35 U.S.C. § 103 (Remarks 11-12) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kozhaya, Chechuy, and Luo.

Applicant's arguments filed October 24, 2022, with respect to the rejection of claims 15-18 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. Specifically, Applicant argues that the amendments to claims 15-18 overcome the rejection. However, no such amendments were made to these claims. Therefore, Applicant’s argument is unpersuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Vallespi-Gonzalez et al., US Publication 2019/0079526, System and method for training a machine learning algorithm using images from different angles.
Shimazu et al., US Publication 2020/0394407, System and method for training a machine learning algorithm using images from different angles.
Tian et al., US Publication 2021/0142464, System and method for training a machine learning algorithm using images from different angles. 
Tang et al., US Publication 2021/0241208, System and method for training a machine learning algorithm using images from different angles.
Papli, US Publication 2021/0256307, System and method for training a machine learning algorithm using images from different angles.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The PTAB has provided guidance in decisions regarding claims that differ from the prior art based only on NFDM that is data.  See Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential) (“[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process.”); Ex parte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative) (“[N]onfunctional descriptive material cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.”), aff'd, 191 Fed. Appx. 959 (Fed. Cir. 2006) (Rule 36); Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (informative) (“Nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious.”), aff'd, No. 06-1003 (Fed. Cir. June 12, 2006) (Rule 36).